DETAILED ACTION
Response to Amendment
The amendment filed 10/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelak et al. (US 20210236777 A1), hereinafter Chelak, in view of O'Hara (US 6231547 B1), Carty et al. (US 20130123678 A1), hereinafter Carty, and Roche Rebollo et al. (US 20220273914 A1), hereinafter Roche Rebollo.
Regarding claim 1, Chelak teaches a holder (100; figs. 6-11B) for securing a venous access device to a patient, the holder comprising: a substrate (110; fig. 6) having an upper surface (annotated fig. 6), a lower surface (116), and an outer perimetal surface between the upper and lower surfaces (annotated fig. 6); an adhesive layer overlaying the lower surface of the flexible substrate (adhesive layer located under lower surface 116; par. 0049), the adhesive layer having an adhesive for adhering to skin of the patient (par. 0049); a hydrophilic and absorbent material integrated into at least a portion of the adhesive layer (230; fig. 3, par. 0043: “The material layer 230 may include wicking material, hydrophilic material and/or an absorbent material into which the fluid 166 (e.g. adhesive) absorbs.” Although par. 0043 is directed towards an alternate embodiment of holder 100 than that shown in figs. 6-11B, variances between the embodiment discussed in par. 0043 and that shown in figs. 6-11B are not related to the adhesive layer [par. 0044]); at least one solvent reservoir disposed on the upper surface of the flexible substrate (270A-D; fig. 6, par. 0045); and a connector (400; fig. 8A) secured to the upper surface (fig. 8B), the connector comprising a first end (420) for connection to a needle assembly (420 is a luer connector and is thus considered capable of connecting to a needle assembly to administer an IV therapy as disclosed in pars. 0035 and 0041) and a second end (430) for connection to an IV fluid line (430 is a luer connector and is thus considered capable of connecting to an IV fluid line to administer an IV therapy as disclosed in pars. 0035 and 0041).

    PNG
    media_image1.png
    336
    407
    media_image1.png
    Greyscale

Annotated Figure 6 (from Figure 6 of Chelak)
	Chelak is silent as to whether the substrate is flexible. 
	O’Hara teaches a holder (100; figs. 5-6) comprising a substrate (110) for holding a catheter (abstract) comprising a flexible substrate (silicone rubber; col. 7:55-60 – “In the preferred embodiment, however, the base member 110 and the tube guide portion 120 are formed together as a single piece. A soft, yet durable, elastic material such as polyurethane, silicone rubber, or any other suitable elastomeric material can be used, although polyurethane is preferred.” As shown in figs. 5-6 and col. 7:4-6 of O’Hara, the soft, elastic material constructing 120, and thus substrate 110, is flexible).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the substrate disclosed in Chelak of silicone rubber as taught by O’Hara as both these inventions and the claimed invention are directed towards devices for stabilizing catheters on the body of a patient and the references were well-known in the art prior to the effective filing date of the claimed invention. One having ordinary skill in art would recognize that forming the substrate in Chelak, a component intended to adhere to the skin of a patient (par. 0049), of a soft, elastic material would result in a more comfortable experience for a patient using the device than if the substrate were made of a hard, non-elastic material, as the device would be better able to conform to the patient’s skin. It would therefore have been obvious to one of ordinary skill in the art to have made the substrate in Chelak of silicone rubber as disclosed by O’Hara for patient comfort, with the resulting device consequently having a flexible substrate.
	Chelak teaches in par. 0043 that the inclusion of channels on lower surface 116 aids fluid in flowing across said lower surface. However, Chelak fails to teach a matrix integrated into at least a portion of the adhesive layer.
	Carty teaches an adhesive layer (130; fig. 5) comprising a matrix (channels 136/138; fig. 5, pars. 0141).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have integrated the channels disclosed in Chelak into the adhesive layer as taught by Carty as both these inventions and the claimed invention are directed towards adhesive layers usable on skin (par. 0093 of Carty) wherein the adhesive layer is configured to be dissolved by a solvent (par. 0101 of Carty) and the references were well-known in the art prior to the effective filing date of the claimed invention. Chelak teaches in par. 0041 that channels on lower surface 116 help ensure fluid dispersion across the lower surface. Carty teaches in par. 0141 that channels in the adhesive layer itself allows for efficient distribution of fluid through the adhesive layer. It would therefore have been obvious to one of ordinary skill in the art to have modified the adhesive layer in Chelak to have the matrix as disclosed by Carty, as such a modification would be a simple combination of prior art elements with the result of more efficient distribution of fluid throughout the adhesive layer.
Given that the adhesive layer comprises the hydrophilic material 230 as detailed in par. 0043 of Chelak, the inclusions of channels within the adhesive layer as taught by Carty would result in a hydrophilic matrix integrated into at least a portion of the adhesive layer, wherein “hydrophilic” means the matrix comprises hydrophilic material. 
Chelak fails to teach the connector is secured to the outer perimetal surface.
Chelak does teach the connector is secured to the upper surface via connecting portion 260 (annotated fig. 6, fig. 8B, par. 0044).
Roche Rebollo teaches a connecter (611; fig. 8, par. 0068) secured to both an upper surface and an outer perimetal surface of a holder (upper surface and outer perimetal surface of holder 100; annotated fig. 8) via a connecting portion (400; fig. 2B, par. 0040).

    PNG
    media_image2.png
    323
    493
    media_image2.png
    Greyscale

Annotated Figure 8 (from Figure 8 of Roche Rebollo)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have moved the connecting portion 260 towards the edge of the upper surface of the substrate as taught by Chelak such that the connecting portion would secure the connector to both the upper surface and the outer perimetal surface as taught by Roche Rebollo as both these inventions and the claimed invention are directed towards holders for securing venous access devices to patients (Roche Robello pars. 0004-0005, 0011) and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have moved the connecting portion as taught by Chelak as such a modification would be a simple combination of prior art teachings with the predictable result of a holder as taught by Chelak wherein the connecter is secured to an alternate portion of the substrate as taught by Roche Rebollo.
Regarding claim 2, Chelak further teaches a removable barrier (272A-D; figs. 9B, 11B) interposed between the hydrophilic matrix and the at least one solvent reservoir (par. 0046).
Regarding claim 3, Chelak as modified above teaches the flexible substrate comprises at least one of foam, silicone, soft plastic, rubber or elastomers (the flexible substrate in Chelak as modified above comprises silicone rubber; see 103 rejection of claim 1 above).
Regarding claim 7, Chelak teaches the connector (400) comprises a luer lock connector (both 420 and 430 are luer connectors; par. 0044).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelak in view of O’Hara, Carty, and Roche Rebollo as applied to claim 1 above, and further in view of Parris (Non-Patent Literature titled What Gets Medical Tape Adhesive Off Skin?).
Regarding claim 4, Chelak further teaches the solvent reservoir comprises an adhesive remover (par. 0041). 
	However, Chelak fails to teach the at least one solvent reservoir comprises a solvent configured to dissolve and break down at least a portion of the adhesive layer.
	However, Parris teaches that “[i]sopropyl alcohol, or rubbing alcohol, is a popular solvent that can dissolve a range of bonding agents. The chemicals in the alcohol break down glue, releasing the adhesive from the surface.” (Parris pg. 1, par. 2.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the adhesive remover in Chelak to be isopropyl alcohol as taught by Parris as both these inventions and the claimed invention are directed towards adhesive removers appropriate for removing adhesives used in medical applications from the skin and the references were well-known in the art prior to the effective filing date of the claimed invention. Parris teaches that isopropyl alcohol is a popular solvent capable of dissolving and breaking down a range of bonding agents. It would therefore have been obvious to one of ordinary skill in the art to have made the adhesive remover in Chelak isopropyl alcohol so that the adhesive remover would be able to dissolve and break down a range of bonding agents as taught by Parris. 
Regarding claim 5, Chelak as modified above teaches the hydrophilic matrix comprises a hydrophilic material (230) capable of absorbing the solvent (hydrophilic material 230, prior to absorbing adhesive, is also capable of absorbing adhesive remover; par. 0043).
Regarding claim 6, Chelak as modified above teaches the solvent comprises isopropyl alcohol (see 103 rejection for claim 4 above).
Response to Arguments
All arguments considered were filed 10/06/2022.
Applicant’s arguments, see pg. 5, with respect to claim objections have been fully considered and are persuasive.  The objection(s) to claim(s) 4 has/have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783